Exhibit 10.6

 

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

 

 

This Amendment No. 1 (this "Amendment") to an Employment Agreement (the
"Employment Agreement") entered as of November 9, 2012, by and between
Accelerize Inc., a Delaware corporation with headquarters at 20411 SW Birch St.
Ste. 250, Newport Beach, CA 92660 (the “Company”), and Damon Stein, a natural
person, residing at 236 Mabery Road, Santa Monica, CA 90402 (the “Employee”), is
entered as of this 9th day of November 2017. Each of the Company and the
Employee may be referred to hereinafter as a "Party" and collectively, the
"Parties".

 

WHEREAS, the Parties have entered the Employment Agreement as of November 9,
2012; and

 

WHEREAS, the Parties now wish to adjust the Term of the Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

 

 

 

1.

Section 1 of the Employment Agreement is hereby replaced in its entirety with
the following:

 

1.   Term. The Company employs Employee, subject to the terms and conditions of
this Agreement, through the earlier of December 31, 2019 or such date as this
Agreement shall terminate or expire as provided herein (the “Term”).

 

 

 

2.

All other terms and conditions of the Employment Agreement shall remain in full
force and effect.

 

 

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.

 

 

 

EMPLOYEE:

 

 

 

  /s/ Damon Stein                                                               
 

Damon Stein

 

 

 

 

ACCELERIZE INC.

 

 

 

By:      /s/ Brian Ross                                                        

Name: Brian Ross

Title: Chief Executive Officer